53 F.3d 338NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Alonzo GONZALEZ, Plaintiff,andCharmaine Cruchett Intervenor-Appellant,v.MONTEREY COUNTY, Defendant-Appellee.
No. 93-17246.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 12, 1995.Decided April 24, 1995.

Before:  TANG, SCHROEDER and TROTT, Circuit Judges.


1
MEMORANDUM*


2
We affirm the district court's award of attorney's fees to Charmaine Cruchett.


3
We cannot conclude that the district court abused its discretion in denying attorneys' fees under 42 U.S.C. Sec. 1988 where Cruchett never alluded to 42 U.S.C. Sec. 1983 or any other civil rights statute until her request for attorneys' fees.  See Doe v. Maher, 795 F.2d 787, 789 (9th Cir.1986).


4
We also cannot conclude that the district court abused its discretion in awarding only those attorneys' fees and costs incurred in connection with the intervention motion.  We have reviewed the record, the pleadings, and the arguments, and we do not have a "definite and firm conviction that the district court committed a clear error of judgment" regarding the district court's findings that (1) Cruchett remained in the litigation for purposes of promoting an alternative redistricting plan;  and (2) she did not prevail on that issue.  Marchand v. Mercy Medical Center, 22 F.3d 933, 936 (9th Cir.1994).


5
Because the district court on the scene is in the best possible position to make these calls, and because the district court issued two cogent orders on the attorneys' fees issues, we conclude it did not abuse its discretion in awarding Cruchett some, but not all, of the attorneys' fees and costs she requested.


6
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3